 


109 HRES 318 EH: Supporting responsible fatherhood, promoting marriage, and encouraging greater involvement of fathers in the lives of their children, especially on Father’s Day.
U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 318 
In the House of Representatives, U. S.,

June 13, 2006
 
RESOLUTION 
Supporting responsible fatherhood, promoting marriage, and encouraging greater involvement of fathers in the lives of their children, especially on Father’s Day. 
 
 
Whereas married fathers are more likely to have a close, enduring relationship with their children than unmarried fathers;  
Whereas according to a 1996 Gallup poll, 90.3 percent of Americans agree that fathers make a unique contribution to their children’s lives; 
Whereas in a study of fathers’ interaction with their children in intact two-parent families, nearly 90 percent of the fathers surveyed said that being a father is the most fulfilling role a man can have; 
Whereas a broad array of the Nation’s leading family and child development experts agree that it is in the best interests of children and the Nation as a whole to encourage more two-parent families where the father is actively involved with his children; 
Whereas promoting responsible fatherhood can help increase the chances that children will grow up with two caring parents; 
Whereas children with fathers at home tend to do better in school, to be less prone to emotional and behavioral problems, and to have more successful relationships; 
Whereas boys and girls alike demonstrate greater self-control and ability to take initiative when fathers are actively involved in their upbringing; 
Whereas children who are apart from their biological fathers are, in comparison to other children, 5 times more likely to live in poverty, and more likely to bring weapons and drugs into the classroom, commit other crimes, drop out of school, commit suicide, abuse alcohol or drugs, or become pregnant as teenagers; 
Whereas the promotion of responsible fatherhood should not denigrate the standing or parenting efforts of single mothers, whose efforts are heroic, lessen the protection of children from abusive parents, cause women to remain in, or enter into, abusive relationships, or compromise the health or safety of a custodial parent; and 
Whereas Father’s Day is the third Sunday in June: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the millions of fathers who serve as wonderful, caring parents for their children; 
(2)calls on fathers across the Nation to use Father’s Day to reconnect and rededicate themselves to their children’s lives, to spend Father’s Day with their children, and to express their love and support for their children; 
(3)urges men to understand the level of responsibility fathering a child requires, especially in the encouragement of the moral, academic, and spiritual development of children; and 
(4)encourages active involvement of fathers in the rearing and development of their children, including the devotion of time, energy, and resources. 
 
Karen L. HaasClerk.
